Citation Nr: 1113715	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability and/or due to Agent Orange exposure.

3.  Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bilateral feet and ankle disorders.

4.  Entitlement to service connection for a right knee disorder as secondary to service-connected bilateral feet and ankle disorders.

5.  Entitlement to service connection for a left knee disorder as secondary to service-connected bilateral feet and ankle disorders.

6.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected bilateral feet and ankle disorders.

7.  Entitlement to service connection for post-phlebitic syndrome, right lower extremity, as secondary to service-connected bilateral feet and ankle disorders.

8.  Entitlement to service connection for post-phlebitic syndrome, left lower extremity, as secondary to service-connected bilateral feet and ankle disorders.

9.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.

10.  Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.

11.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, V.W.


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to June 1963; and from August 1963 to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006, November 2008, and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2006 and July 2009; statements of the case were issued in August 2006, and November 2009; and substantive appeals were received in November 2006, and December 2009.  

The Board notes that it has recharacterized the PTSD issue on appeal to include non-PTSD psychiatric disabilities.  The RO adjudicated this appeal solely as a claim for PTSD.  The scope of a psychiatric disability claim, however, includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, VA treatment records contain multiple non-PTSD psychiatric symptoms and disabilities.  Therefore, the issue on appeal has been recharacterized to reflect a broad interpretation of the Veteran's claim for service connection.

The Board also notes that the Veteran appealed the issue of entitlement to service connection for tinnitus.  The RO issued a January 2010 rating decision in which it granted service connection.  The granting of service connection constitutes a full grant of the claim.  Consequently, the issue is not before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Psychiatric disability, to include PTSD

Remand is required to attempt to obtain verification of the Veteran's alleged stressors and to obtain a new psychiatric examination that addresses both PTSD and the Veteran's other psychiatric disorders.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2010).

Here, the Veteran does not assert, and the personnel records do not establish, that he engaged in combat.  Accordingly, the Veteran can establish service connection for PTSD in two ways:  where stressors are verified by the Joint Services Records Research Center (JSRRC) and, in certain circumstances, where there is lay evidence of stressors that are related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) ("Stressor Determinations").

The Veteran's service personnel records reflect that he was in Vietnam from July 28, 1965 through July 1, 1966 and that he was with the 125th Air Traffic Company.  In a June 2006 claim and a January 2009 statement the Veteran asserted three stressors:  1) while stationed in Tan Son Thut, he was subjected to mortar fire in September and October of 1965; 2) the death of one of his best friends, JRW during the mortar fire in September or October of 1965; and 3) a plane crash shortly after arriving in Vietnam that killed four men, to include a Sergeant J, W-1 N, and Specialist G.  This information is sufficiently particular to require an attempt at verification by the JSRRC.

Additionally, regardless of whether any stressors are verified, the Board finds that the alleged stressors may be related to the Veteran's "fear of hostile military or terrorist activity" and thus fall under the newly revised regulation.  An examination must thus be provided.  Under the new PTSD regulation, lay evidence may be sufficient to establish a stressor.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Although the Board is not conceding that the Veteran's alleged stressors are consistent with the places, types, and circumstances of the Veteran's service, nor that there is no clear and convincing evidence to the contrary, an opinion is required.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Accordingly, on remand, an examination and opinion by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, must be conducted.  

The Board notes that in addition to reflecting that the Veteran is in group therapy for PTSD, the treatment reports also reflect diagnoses of anxiety and depression.  The Veteran has alleged psychiatric symptomatology during service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Consequently, the Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of any psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Hypertension

Regarding the claim of entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder and to Agent Orange exposure, this claim is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disorder and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, a grant of service connection for a psychiatric disorder would impact the hypertension claim.  Accordingly, remand is required. 

Lumbar spine, bilateral knees, cervical spine, bilateral lower extremities

Remand is required regarding these claims for adequate VA examinations and to clarify the medical evidence of record.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Rather, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, an examiner must be informed of the relevant facts in rendering a medical opinion and an opinion should address all appropriate theories of entitlement.  Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 123-24.

Here, the Veteran contends that disabilities to his lumbar spine, bilateral knees, cervical spine, and lower extremities are secondary to his service connected metatarsalgia.  November 2005 VA examination reports indicated that the bilateral lower extremity, cervical spine, and lumbar spine disorders were unrelated to the service-connected feet disorders.  No supporting rationale or explanations were provided.  July 2007 VA examination reports provided opinions that the Veteran's bilateral knee, lumbar spine, cervical spine, and bilateral lower extremity disorders were not related to his service-connected feet disorder.  The medical reports did not provide any explanation or supporting rationale.  

Additionally, private medical statements provided positive etiological opinions.  A March 2005 statement from LE, a chiropractor, noted that the Veteran's lumbar spine, cervical spine, and bilateral lower extremity disorders were at least as likely as not related to the in-service feet problem that altered his gait.  An April 2005 statement from LE indicated that the Veteran's feet and ankle problems will continue to aggravate his lumbar spine condition.  A November 2006 statement from KW, a private chiropractor, noted that the damage to the Veteran's feet and ankles caused his back and leg problems due to an altered gait.  A May 2008 statement from a private physician, MSS, noted that it was more likely than not that the disabilities were related to the service-connected feet disorder.  No rationale was provided, although Dr. MSS noted that the clinical notes were the rationale.  Those notes provided a speculative basis for the opinion.  In a February 2009 statement, LE, a chiropractor, stated that as a result of a previous ankle and foot injury, the Veteran's gait was altered; and that the altered gait resulted in low back and/or bilateral hip pain.  No supporting rationale was provided.  

The evidence is unclear regarding whether the Veteran has an altered gait.  Dr. MSS's March 18, 2008 treatment report reflects that the Veteran ambulated without antalgia.  The Veteran's chiropractors clearly believe that the Veteran's claimed disabilities are related to an altered gait caused by his service connected metatarsalgia.  On the other hand, a November 2005 VA examiner found the Veteran to have a normal gait.  The examiner also could find no evidence of a discrepancy in the length of the Veteran's legs.  However, a February 2009 treatment report from Dr. MSS purports to confirm a leg length discrepancy of 1.4 cm. between the left and right legs. 

Additionally, as several of the medical opinions attributed the disorders to the feet and ankle disorders, that theory of entitlement must also be addressed on remand.

Thus, remand is required to obtain etiological opinions that provide supporting rationale, consider all the evidence of record, and provided opinions regarding all possible theories of entitlement, to include secondary to the feet disorders, the ankle disorders, and whether a leg discrepancy exists.

Chloracne and sleep apnea

The Veteran contends that he suffers from chloracne and sleep apnea.  He further contends that these disabilities are a result of his exposure to Agent Orange while in Vietnam.  In his substantive appeal, he also contended that the sleep apnea has existed ever since service discharge.  As the RO noted in its May 2006 rating decision, the Veteran's DD 214 confirms that the Veteran served in the Republic of Vietnam during the Vietnam era.  As such, exposure to Agent Orange is presumed.  

The RO denied the claims because sleep apnea was not documented in service; and chloracne was not diagnosed within service or within one year of service.  The Board notes that if chloracne is diagnosed within one year of exposure to herbicides, then service connection for chloracne will be presumed.  In this case, there is no such diagnosis within one year of herbicide exposure.  Thus, service connection of a presumptive basis is not warranted.  However, this does not preclude chloracne (or other skin disabilities) from being service connected on a direct basis.  

In October 2009, the Veteran was diagnosed with inflamed seborrheic keratoses.  The treatment reports also reflect that the Veteran has been diagnosed with obstructive sleep apnea that is being treated with a CPAP machine.

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's skin disability and sleep apnea.  The examiner should be asked to opine whether it is at least as likely as not that the Veteran's skin disability and/or sleep apnea began during or are causally linked to any incident of service, to include exposure to Agent Orange. 

Hearing loss

Remand is required to obtain a new examination regarding this issue because the examination of record is insufficient upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  At the July 2010 Board hearing, the Veteran asserted that his May 2009 audiologic examination was inadequate.  He stated that the examination didn't last very long and the examiner kept adjusting his hearing aid, thereby tainting the results.  

Additionally, the VA examination was provided in May 2009 and the Board finds that the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  The Board finds that a VA audiologic examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appropriate government records repository, to include the JSRRC, to attempt to verify the Veteran's alleged stressors.  Those stressors include:  1) mortar attacks in September and October 1965 at Tan Son Thut, Vietnam on the 125th Air Traffic Company; 2) the death of J.R.W. in September or October 1965 at Tan Son Thut, Vietnam; and 3) a plane crash in July or August 1965 in Vietnam, resulting in the deaths of Sergeant J, N, and G.  The AMC must document for the claims file which repository or repositories were contacted and why. 

2.  After any response from the JSRRC and/or any other government records repositories are associated with the claims file, provide the Veteran with an appropriate mental health examination to determine the etiology of the Veteran's non-PTSD psychiatric disorders and PTSD.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  The examiner must elicit a thorough history from the Veteran regarding any psychiatric symptoms he experienced during and after service.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's non-PTSD psychiatric disorders are related to active service.  The examiner must address the Veteran's lay statements regarding in-service psychiatric symptomatology and post-service discharge symptomatology.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to any stressor or stressors established as having occurred during active service by the JSRRC.  Additionally, the examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

3.  If, and only if, the AMC grants service connection for a psychiatric disability, schedule the Veteran for a VA examination to determine whether the Veteran's hypertension is secondary to that service-connected disability.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  If an opinion cannot be provided without resort to speculation, it must be noted in the report.  The rationale for all opinions expressed must be provided.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's hypertension was caused or aggravated by the service-connected psychiatric disorder. 

4.  The Veteran should be afforded a VA examination for the purpose of determining the etiology of the Veteran's lumbar spine disability, bilateral knee disabilities, cervical spine disability, and post-phlebitic syndrome of the right and left lower extremities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner must provide the following opinions:

a) is there a leg length discrepancy?  The examiner must specifically address the November 2005 VA examination report that found no evidence of a discrepancy in the length of the Veteran's legs, and a February 2009 private medical record that confirms a leg length discrepancy.

b) is there an altered gait due to the Veteran's service-connected bilateral feet and/or ankle disorders?  The examiner must specifically address the following medical records:  the March 2005 statement from LE, that noted an altered gait; the November 2006 statement from KW that noted an altered gait; a February 2009 statement from LE, that noted an altered gait; the March 18, 2008 treatment report that reflects that the Veteran ambulated without antalgia; and the November 2005 and July 2007 VA examination reports that found a normal gait.  

c) is it as least as likely as not (a 50 percent or more likelihood) that the bilateral knee, bilateral lower extremity, cervical spine, and lumbar spine disorders have been caused or aggravated by the service connected bilateral feet disorder, the bilateral ankle disorder, or a combination of both of the service-connected disorders, to include an altered gait if such is found?  The examiner must expressly address the following medical records:  the November 2005 and July 2007 VA examination reports indicated that the bilateral lower extremity, cervical spine, and lumbar spine disorders were unrelated to the service-connected feet disorders; the March 2005 statement from LE noting that the lumbar spine, cervical spine, and bilateral lower extremity disorders were at least as likely as not related to the in-service feet problem that altered the Veteran's gait; the April 2005 statement from LE indicated that the Veteran's feet and ankle problems will continue to aggravate his lumbar spine condition; the November 2006 statement from KW noting that the damage to the Veteran's feet and ankles caused his back and leg problems due to an altered gait; the May 2008 statement from MSS noting that it was more likely than not that all the disabilities were related to the service-connected feet disorder; and the February 2009 statement from LE noting that as a result of a previous ankle and foot injury, the Veteran's gait was altered; and that the altered gait resulted in low back and/or bilateral hip pain.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

5.  Provide the Veteran with an appropriate examination for the purpose of determining the etiology of his current skin disability and sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that any skin disability and/or sleep apnea began during or are causally linked to any incident of service, to include exposure to Agent Orange.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

6.  Provide the Veteran a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file, including any newly acquired records, must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination(s) and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination(s), documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



